Citation Nr: 0414746	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  97-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), prior to June 11, 
1999.

2.  Entitlement to an initial staged rating in excess of 10 
percent for PTSD, from June 11, 1999.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of tendon laceration of the left hand, 
involving digits 2, 3, 4, and 5.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
February 1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a decision dated in June 2000, the Board denied a rating 
in excess of 30 percent for PTSD prior to June 11, 1999, a 
rating in excess of 10 percent for PTSD from June 11, 1999, 
and a rating in excess of 10 percent for residuals of tendon 
laceration of the left hand, involving digits 2, 3, 4, and 5.  
The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in May 2001, the Court granted the Secretary's 
motion and vacated the Board's decision.  The Court then 
remanded the case to the Board for another decision, taking 
into consideration matters raised in its order.  

In a decision dated in June 2002, the Board again denied a 
rating in excess of 30 percent for PTSD prior to June 11, 
1999, a rating in excess of 10 percent for PTSD from June 11, 
1999, and a rating in excess of 10 percent for residuals of 
tendon laceration of the left hand, involving digits 2, 3, 4, 
and 5.  The veteran appealed the Board's decision to the 
Court.  In June 2003, the Court issued an order which granted 
a joint motion of the parties, dated that same month, to 
vacate and remand the Board's June 2002 decision.  A copy of 
the motion and the Court's Order have been incorporated into 
the claims folder.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
The June 2003 joint motion states that the appellant has not 
received adequate notice of the information and evidence 
necessary to substantiate his claims, notice of which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA, or notice 
that he should provide any evidence in his possession that 
pertains to the claim.  Accordingly a remand is required in 
order for the veteran to be provided such information.  

With respect to the veteran's claim for an increased initial 
rating for residuals of tendon laceration of the left hand, 
the veteran's current 10 percent rating is assigned under the 
criteria for a tender and painful scar.  The Board notes that 
the criteria for the rating of skin disabilities under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes, 7800-7833, 
has been revised effective from August 30, 2002.  When 
reconsidering this claim, the RO must consider both the old 
and new criteria for the rating of skin disabilities.

The veteran has not had a VA examination related to his 
service-connected disabilities since June 1999.  Current VA 
examinations are needed in order to determine the current 
severity of the veteran's service-connected post-traumatic 
stress disorder and residuals of a tendon laceration of the 
left hand.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent, with 
specificity relative to each issue on 
appeal.  This should include informing 
the appellant of the information and 
evidence necessary to substantiate each 
specific claim; which evidence will be 
retrieved by VA; which evidence, if any, 
he is expected to obtain and submit; and 
that he should provide any evidence in 
his possession that pertains to the 
claims.  

2.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment and/or examination, of all 
health care providers, VA and non-VA, who 
have treated him for post-traumatic 
stress disorder or for residuals of 
tendon laceration of the left hand.  
After obtaining any necessary 
authorization, the RO should request 
copies of the records of such identified 
treatment or examinations which are not 
currently of record.  All records 
obtained should be associated with the 
veteran's claims file.

3.  When the above action has been 
completed, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
nature and severity of the service-
connected post-traumatic stress disorder, 
and an appropriate VA examination to 
determine the nature and severity of the 
residuals of tendon laceration of the 
left hand, involving digits 2, 3, 4, and 
5.  All indicated tests and studies 
should be performed.  The claims folder 
must be made available to each examiner 
for review prior to each examination.  
The respective examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected post-
traumatic stress disorder, or service-
connected left hand disability, on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  With respect to the 
claim for an increased initial rating for 
a left hand disability, the RO must 
consider both the former rating criteria 
for the evaluation of skin disorders, 
38 C.F.R. § 4.118, Diagnostic Codes 7800-
7819 (effective prior to August 30, 
2002), and the current schedular criteria 
for rating skin disorders, 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833 
(effective from August 30, 2002), and 
rate the veteran's disability by 
reference to whichever schedular criteria 
is more favorable to him.  See VAOGCPREC 
3-2000.  With respect to the claim for an 
increased rating for post-traumatic 
stress disorder, for the period prior to 
November 7, 1996, the claim should be 
considered only with respect to the 
former criteria for rating post-traumatic 
stress disorder.  See VAOGCPREC 3-2000.  
For the period from November 7, 1996, the 
RO must consider both the former rating 
criteria for the evaluation of post-
traumatic stress disorder, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), and the new 
schedular criteria for rating post-
traumatic stress disorder, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  When readjudicating 
these claims, the RO must also take into 
consideration the applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The RO should also 
consider whether either claim should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



